Appellant was tried on the 3rd day of May, 1894, in the District Court of Wichita County, on an indictment charging him with an assault with intent to murder. The jury found him guilty of said offense, and assessed his punishment at confinement in the penitentiary for two years, and from the judgment and sentence in said case he prosecutes this appeal.
The judge trying the case charged the jury on assault with intent to murder and aggravated assault, and gave a charge on self-defense. The appellant assigns as error the charge of the court as contained in paragraph 5, defining what it takes to constitute an assault with intent to murder, as follows: "In order to constitute the offense of an assault with intent to murder, two things must concur: first, an assault; and second, a specific intent to kill. Without a simultaneous occurrence of these two constituent elements, there can be no assault with intent to murder." The appellant complains, that the charge omitted one of the essential elements of the offense, to wit, malice. This is true, and it would unquestionably be error were it not supplied elsewhere in the charge, and in such a way as to have worked no injury to the appellant. Looking to other parts of the charge just preceding the clause alluded to, we find the court fully defines malice, and what character of malice it requires to constitute a homicide murder. And where the court afterwards proceeds to apply the law to the facts, and to present the case to the jury, and the jury are instructed, that if they believe from the evidence that defendant made an assault on Jim Craft, and at the very time he had the specific intent to kill him, and that, if death had resulted therefrom, the offense would have been murder, as before defined, that in such case they would find defendant guilty of an assault with intent to murder. While this charge is not after the form of the ordinary charge on an assault with intent to murder, yet it embraces all of the essential elements of the offense, and in our opinion the jury could not have been misled by failure of the court in the paragraph 5 complained of, to embrace, as one of the elements of the offense, malice.
It is also urged, that the court's charge defining manslaughter was confused and misleading, in that the word, or rather sign, "" occurred between the words "sudden" and "resentment;" so far as to *Page 156 
make that part of the definition read "sudden and resentment" instead of "sudden resentment;" and appellant also insists, that the words "or terror" are so combined as to be confused and meaningless, and he has brought the original charge before us for our inspection. After a critical inspection of the same, we are unable to tell whether the mark, which seems to have been made with a pen, between the words "sudden" and "resentment" was intended for the sign "," or is a mere dash between the words; and while the words "or" and "terror" appear to run together, we hardly think any one in reading the charge could have been misled thereby. The counsel, in reserving the bill of exceptions, say the judge read the charge all right, and they only discovered it when they came to inspect the charge. We can not believe that the jury were misled in this regard; especially when we take in connection with paragraph 9, in which the alleged error occurs, paragraph 10, following it, in which the same terms are used, the language employed being that of the statute (Penal Code, article 595), as follows: "By the expression 'adequate cause' is meant such as would commonly produce a degree of anger, rage, resentment, or terror in a person of ordinary temper, sufficient," etc.
Nor in our opinion is the charge on manslaughter obnoxious to the criticism of appellant, that it confined provocation within too reserved limits. There was no pretext of any former provocation, and the jury were at liberty to take into consideration, in determining whether the offense was an aggravated assault, all that occurred at the time. The jury were correctly told, that insulting words or gestures were not adequate cause, but that an assault causing pain or bloodshed was; and they were not prohibited from looking to all that transpired then, including words and gestures, that might give character to the assault as calculated to inflame the mind of defendant. The defendant's contention, as appears from the evidence, was, that the assault on him at the time by the prosecuting witness was the provocation which reduced the offense, if any, to an aggravated assault, and this phase of the case was properly presented to the jury.
It appears from the evidence in this case that there were but three eye-witnesses to the entire difficulty — Hardisty, the prosecuting witness Jim Craft, and the defendant. The first two witnesses were introduced by the State. Hardisty, although a witness for the State, testifies to a state of facts which strongly indicates self-defense, and the defendant's own testimony in the main agrees with his relation of the facts. The prosecuting witness, Craft, traverses their testimony, and makes out a case for the State of assault with intent to murder. The defendant introduced five witnesses who impeached Craft's reputation for truth. Yet the jury, under a fair charge of the court, believed the witness Craft, and found the defendant guilty of an assault with intent to murder; and this verdict met with the approval and sanction of the judge who tried the case, who refused to grant defendant *Page 157 
a new trial, though it was urged that the verdict was not sustained by the evidence. This court has sometimes interfered even after the approval of the verdict by the court below, and granted a new trial, where there was not sufficient evidence to sustain the finding of the jury; but the instances are rare where we have interfered when there was evidence to sustain the verdict, though apparently the record disclosed that the weight or preponderance of testimony was the other way, this court in that regard conceding much to the verdict of the jury and the approval of the judge below, who saw and heard the witnesses testify, and on this account were better able to judge of their credibility than we, who have to pass upon the case from a bare inspection of the record. And in this case we follow the rule heretofore laid down, that the jury, having solved the issues presented in the testimony under a fair and proper charge of the court, and having found defendant guilty of an assault with intent to murder, and that verdict having been approved by the judge who tried the case, and there being sufficient evidence in the record to sustain that verdict, we will not disturb it.
The judgment is affirmed.
Affirmed.
DAVIDSON, Judge, absent.